Citation Nr: 0607229	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease, thoracic spine, T10-T11. 

2.  Entitlement to an initial evaluation in excess of 
20 percent for degenerative disc disease, lumbar spine, L5-
S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1987 and from July 1989 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for degenerative changes of the thoracic spine.  

In July 2003, the RO reclassified the service-connected 
disability as degenerative disc disease, thoracic spine, T10-
T11, and granted a 20 percent evaluation.  

The Board remanded the claim in February 2005 for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The veteran is also service connected for degenerative disc 
disease, lumbar spine, L5-S1, which has been assigned a 
20 percent evaluation.  The veteran had a hearing before the 
undersigned in December 2004.  He stated it was his intention 
to include the issue of entitlement to an initial evaluation 
in excess of 20 percent for the degenerative disc disease of 
the lumbar spine, as well as entitlement to a total rating 
for compensation based upon individual unemployability.  The 
Board finds that the claim for an increased evaluation for 
degenerative disc disease, lumbar spine, L5-S1, is 
inextricably intertwined with the increased evaluation for 
the thoracic spine disability, as the criteria for evaluating 
diseases or injuries of the spine, which became effective in 
September 2003, rates the thoracic and lumbar spine together, 
where one cannot be separated from the other.  Thus, the 
claim for increase for the lumbar spine will be addressed in 
the decision.  The Board finds that the claim for entitlement 
to a total rating for compensation based upon individual 
unemployability is inextricably intertwined with the issue of 
entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.  See Smith (Daniel) v. Gober, 
236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together); 
see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  

However, the issue of entitlement to a total rating for 
compensation based upon individual unemployability cannot be 
considered part of the current appellate review.  That 
benefit was denied in an April 2004 rating decision.  The 
veteran did appeal the denial of that claim, and thus it is 
not part of the current appellate review.  See 38 C.F.R. 
§ 20.200 (2005) (appeal before Board consists of timely filed 
notice of disagreement in writing, and after the issuance of 
a statement of the case, a substantive appeal).  


FINDINGS OF FACT

1.  Degenerative disc disease, thoracic spine, T10-T11, is 
manifested by no more than moderate symptoms of 
intervertebral disc syndrome with recurring attacks.

2.  Degenerative disc disease, lumbar spine, L5-S1, is 
manifested by no more than moderate symptoms of 
intervertebral disc syndrome with recurring attacks.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease, thoracic spine, T10-T11, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.40, 4.45. 4.71a, Diagnostic Code 5293 (2002), 
Diagnostic Codes 5235 - 5243 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease, lumbar spine, L5-S1, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45. 4.71a, Diagnostic Code 5293 (2002), Diagnostic 
Codes 5235 - 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2005 letter.  The RO informed the 
veteran that in order to establish a claim for increase, he 
would need to provide evidence that his disability was worse 
than the current evaluation contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was issued 
right at the time that the VCAA was enacted.  The veteran's 
claim for increase was actually submitted prior to VCAA 
enactment, here July 2000.  The Court acknowledged in 
Pelegrini II that where, as here, section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice; rather, the veteran 
had the right to a content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. 120.  

Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  The content of the 
subsequent notice provided to the veteran fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Additionally, it is 
clear that he is aware of both the evidence necessary to 
substantiate his claim, as he asserts that the service-
connected disability is worse than the 20 percent evaluation 
contemplates.  He has told VA to obtain his treatment records 
from the VA facility at Loma Linda, which indicates he is 
aware of VA's duty to obtain those records.  The veteran has 
been provided opportunities to submit additional evidence 
following the issuance of supplemental statements of the case 
and the Board's February 2005 remand.  The actions taken by 
VA have essentially cured the error in the timing of the 
notice.  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  VA has 
obtained VA treatment records and the records related to 
physical therapy he underwent for the spine disabilities.  VA 
has also provided the veteran with several examinations in 
connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Service connection for degenerative changes of the thoracic 
spine was granted by means of a June 1998 rating decision and 
assigned a 10 percent evaluation.  The veteran filed a claim 
for increase in July 2000.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
primarily on the more recent medical findings regarding the 
current level of disability related to the service-connected 
thoracic spine.

However, as to the claim for entitlement to an initial 
evaluation in excess of 20 percent for degenerative disc 
disease, lumbar spine, L5-S1, the veteran is contesting the 
disability evaluation that was assigned following the grant 
of service connection.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  As to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the 
facts shown to exist during the separate periods of time.  
Id.

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Therefore, the Board must evaluate the 
veteran's claims under both the former criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.

Prior to September 2003, Diagnostic Code 5291, which 
addressed limitation of motion of the thoracic spine, 
provided for an evaluation of 10 percent when limitation of 
motion was both moderate and severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002).

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 20 percent when limitation of motion was 
moderate and 40 percent when it was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks, and a 
40 percent evaluation for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating.  Id.  

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

With incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 
12 months - 20 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

Evaluations of musculoskeletal disabilities also includes 
consideration of functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, and of impairment of the veteran's ability 
to engage in ordinary activities, including employment.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 20 percent for the 
service-connected thoracic and lumbar spine disabilities.  
There is no evidence that the veteran's intervertebral disc 
syndrome of either the thoracic or lumbar spine has been 
severe, causing recurring attacks with only intermittent 
relief.  While the veteran has reported and testified that he 
is in constant pain and has suffered attacks that would 
incapacitate him, the preponderance of the evidence is 
against a finding that the veteran had only intermittent 
relief.  He was seen regularly in 2000 for physical therapy 
for his spine.  The veteran stated he was able to get out of 
bed; however, it took him longer to walk to various areas of 
his house.  He has denied ever using an assistive device for 
walking.  The veteran has stated he uses a TENS unit 
approximately every other day, which helps with the pain.  
The veteran has claimed he has muscle spasms frequently, but 
no examiner has found such upon examination.  Neurological 
findings have varied between having normal sensation to 
having 2/4 deep tendon reflexes.  In February 2003, an 
examiner stated there was no evidence of radiculopathy and 
the veteran had good tone bilaterally.  There were no focal 
motor deficits.  

At the December 2004 hearing, the veteran testified that he 
would have exacerbations that would last for up to three 
weeks.  The Board finds that the preponderance of the 
evidence is against a showing that the veteran has only 
intermittent relief from his intervertebral disc syndrome in 
either the thoracic spine or the lumbar spine.  His testimony 
of being incapacitated from the degenerative disc disease is 
not substantiated by the evidence in the claims file.  In 
fact, when examined by medical professionals, they found that 
the veteran had pain in the lumbar spine, but specifically 
found he did not have weakness, loss of endurance, or 
incoordination.  The Board has accorded less probative value 
to the veteran's report of severe symptomatology as a result.  
The objective medical records show that the veteran 
consistently complains of pain and has complained of 
exacerbations, but do not show that he is essentially 
incapacitated for three weeks at a time.  Therefore, a higher 
rating under Diagnostic Code 5293 would not be warranted.

Further, considering the claim for increase for the thoracic 
spine under Diagnostic Code 5291, the veteran's current 
20 percent evaluation for degenerative disc disease of the 
thoracic spine exceeds the maximum evaluation under that 
Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5291 
(maximum evaluation for limitation of motion of the thoracic 
spine is 10 percent).  Thus, that Diagnostic Code does not 
assist him in obtaining a higher evaluation.  Considering the 
claim for increase of the lumbar spine under Diagnostic Code 
5292, there is no indication that the limitation of motion of 
the lumbar spine is severe, as opposed to moderate.  The 
veteran has certainly demonstrated some limitation of motion 
of his lumbar spine, as his flexion has ranged from 
40 degrees to 80 degrees and his extension has ranged from 
0 degrees to 20 degrees.  However, the evidence as a whole 
establishes limitation of motion that is no more than 
moderate.  Full flexion is to 95 degrees, and the veteran has 
had flexion of 40 degrees, 60 degrees, and 80 degrees.  Based 
on these results, therefore, the veteran's lumbar spine 
disability does not warrant an increased rating.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran has certainly complained of pain associated 
with his thoracic and lumbar spine disabilities, which has 
been substantiated by medical professionals, the Board does 
not find that the disabilities attributable to degenerative 
disc disease of the thoracic and lumbar spine have resulted 
in functional disability in excess of that contemplated in 
the 20 percent rating already assigned to each area of the 
spine.  In July 2002, a VA examiner stated the veteran had no 
muscle wasting in his lower extremities.  In February 2003, 
the examiner stated that the veteran's range of motion of the 
thoracic spine was not limited by pain, fatigue, weakness, 
lack of endurance, or incoordination.  Range of motion of the 
lumbar spine was limited by pain, which was at 40 degrees of 
flexion, but was not limited by weakness, lack of endurance, 
or incoordination.  The veteran had 5/5 strength in the lower 
extremities, and there was no atrophy or fasciculations.  In 
May 2005, the examiner stated that the veteran's range of 
motion of the spine was limited by pain, but not weakness, 
lack of endurance, or incoordination.  Strength was 4/5 in 
the left lower extremity and 5/5 in the right lower 
extremity.  Therefore, even taking into account any possible 
additional limitation of motion during flare-ups, the 
veteran's limitation of motion would not be considered 
severe.

For the reasons stated above, the Board finds that a rating 
in excess of 20 percent is not warranted for the veteran's 
thoracic spine and lumbar spine disabilities on the basis of 
functional disability, under the criteria in effect prior to 
September 23, 2002.

A higher evaluation is also not warranted when considering 
the criteria in effect from September 23, 2002 through 
September 25, 2003 or the criteria in effect beginning on 
September 26, 2003.  It must be noted that with the change in 
the criteria for evaluating the spine, the thoracic and 
lumbar spine are rated together, as opposed to being treated 
as separate parts of the spine.  Thus, these two disabilities 
combine to 40 percent disabling.  See 38 C.F.R. § 4.25 
(2005).  

Under the revised Diagnostic Code 5243, intervertebral disc 
syndrome can be evaluated based either on the duration of 
incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  On review of the 
claims folder, there is no evidence that the veteran has had 
incapacitating episodes having a total duration of at least 
four weeks during a 12-month period.  While the veteran 
indicated at the May 2005 examination that he would be 
incapacitated approximately one time each month, he admitted 
that no medical professional had prescribed bedrest.  
Therefore, the veteran's testimony establishes no 
incapacitating episodes as contemplated by Diagnostic Code 
5243.  An evaluation in excess of 40 percent, therefore, is 
not warranted based on the frequency of incapacitating 
episodes.

If the service-connected disabilities are considered under 
the part of the amended regulation where the veteran's 
orthopedic symptoms are evaluated separately from the 
neurological ones, an evaluation in excess of the combined 
40 percent evaluation would not be warranted.  At the time of 
the May 2005 examination, the veteran's flexion of the lumbar 
spine was to 80 degrees.  His combined range of motion of the 
lumbar spine was to 200 degrees.  Based upon both the 
limitation of flexion and the combined limitation of motion 
of the lumbar spine, the recurrent low back pain with 
degenerative changes would warrant no more than a 10 percent 
evaluation under Diagnostic Code 5237.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2005).  

In order for him to warrant an evaluation in excess of 
40 percent, the evidence would need to establish that the 
veteran had neurological findings that would warrant a 
separate 40 percent evaluation.  See 38 C.F.R. § 4.25.  The 
neurological findings associated with the veteran's thoracic 
and lumbar spine disabilities have been reported to be in the 
veteran's lower extremities.  Under Diagnostic Codes 8522, 
8523, and 8525, the maximum evaluation is 30 percent.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8522, 8523, 8525 (2005).  
Thus, they would not assist the veteran in obtaining a higher 
evaluation.  As to Diagnostic Codes 8521 and 8524, a 
40 percent evaluation contemplates complete paralysis of the 
external popliteal nerve and the internal popliteal nerve, 
respectively.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
8524 (2005).  Under Diagnostic Code 8520, it has evaluations 
of 40 percent, 60 percent, and 80 percent for moderately 
severe incomplete paralysis, severe incomplete paralysis, 
total paralysis of the sciatic nerve, respectively.  The 
veteran's neurological findings do not remotely meet the 
criteria for the severe findings contemplated under 
Diagnostic Codes 8520, 8521, and 8524.  At the May 2005 VA 
examination, the veteran's strength was 5/5 on the right and 
4/5 on the left.  Sensation was normal.  His strength has 
been reported as between 2/5 and 5/5 in the right lower 
extremity and 3/5 and 5/5 in the left lower extremity.  Such 
findings would, in no way, reach the level of a finding of 
severe incomplete paralysis or complete paralysis of the 
involved nerve.  Thus, the service-connected thoracic and 
lumbar spine disabilities would not warrant an evaluation in 
excess of 40 percent if the orthopedic symptoms were 
evaluated separately from the neurological symptoms.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

For the reasons stated above, the Board finds that applying 
the amended criteria to the service-connected disabilities 
would not assist the veteran in obtaining a combined 
evaluation in excess of 40 percent.

The former criteria are more beneficial to the veteran, as 
his current limitation of motion would not warrant any more 
than a 10 percent evaluation under Diagnostic Codes 5237 to 
5243.  Additionally, he does not have incapacitating episodes 
as contemplated by Diagnostic Code 5243, nor does he have 
neurological findings that would provide for a combined 
evaluation in excess of 40 percent.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for service-connected thoracic and 
lumbar spine disabilities, and there is no objective evidence 
that the veteran's back disabilities, in and of themselves, 
have caused marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.

As the evidence preponderates against the claim for an 
increased rating for the veteran's status post degenerative 
disc disease, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  In view of the denial of entitlement to an increased 
evaluation for degenerative disc disease, lumbar spine, L5-
S1, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson, 
supra.


ORDER

An increased evaluation for degenerative disc disease, 
thoracic spine, T10-T11, is denied.

An increased evaluation for degenerative disc disease, lumbar 
spine, L5-S1, is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


